DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,454,257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 has a period after “surface” instead of a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gilleran et al., US 2018/0209205 in view of Roberts, US 2012/0186871.
Regarding claim 22:
Gilleran discloses an electrical unit mounting assembly, having a top, bottom, back and front (refer to Fig. 3), and comprising: 
a partial enclosure (12), made of insulating material (polymer, para. 0023), defining a cavity having a mouth at its front and defining a through-hole leading to said cavity, at its back; 
a panel (10) extending outwardly from said mouth, for at least 4 cm and having a front surface; and 
wherein, when said assembly is oriented in an upright manner so that its top is topmost.
Gilleran does not expressly disclose where said through-hole is constructed so that liquid cannot be driven by gravity from inside said cavity, through said through-hole or wherein the through-hole is a plurality of through-holes.
Roberts discloses an adjustable electrical box wherein a plurality of through-holes (38) are constructed so that liquid cannot be driven by gravity from inside said cavity, through said through-holes.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to substitute the through holes of Roberts for the through-hole of Gilleran in order to permit wiring to enter the box element while preventing water egress.

Allowable Subject Matter
Claims 1-2, 5-11, 14-21 and 23-24 are allowable.


Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive. 
Claim 22 is essentially identical to previously rejected claim 1 with the exception that a set of through holes is claimed rather than a single through hole. The secondary reference of Roberts discloses a set of through holes. The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633